Citation Nr: 1424837	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-06 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence to reopen the claim for service connection for degenerative arthritis of the cervical spine (neck) has been received. 

2.  Whether new and material evidence to reopen the claim for service connection for degenerative arthritis of the lumbar spine has been received. 

3.  Whether new and material evidence to reopen the claim for service connection for degenerative arthritis of the right knee has been received. 

4.  Whether new and material evidence to reopen the claim for service connection for degenerative arthritis of the left knee has been received. 

5.  Whether new and material evidence to reopen the claim for service connection for asbestosis has been received. 

6.  Whether new and material evidence to reopen a claim for service connection for tinnitus has been received. 

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1959 with the United States Navy and from January 1963 to January 1966 with the United States Army.

The appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 determination in which the RO determined that new and material evidence had not been received to reopen the claims for service connection for degenerative arthritis of the cervical spine (neck), degenerative arthritis of the lumbar spine, degenerative arthritis of the right knee, degenerative arthritis of the left knee, asbestosis, and tinnitus.  In April 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in February 2011, and the Veteran filed a substantive appeal (in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  

In April 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

During the Board hearing, the undersigned Veterans Law Judge granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

As regards to characterization of the appeal with respect to the matter of tinnitus, although the RO found that new and material evidence had not been received to reopen the claim, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable disposition on the Veteran's request to reopen-the Board has characterized the appeal involving tinnitus as encompassing both matters set forth on the title page.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the appellant's claims.  A review of the documents in such folder file reveals that with the exception of the Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Moreover, the Veteran's record in the Veterans Benefit Management System (VBMS) does not contain any documents at this time. 


	

FINDINGS OF FACT

1.  During the April 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal pertaining to the issues of whether new and material evidence to reopen the claims for service connection for degenerative arthritis of the cervical spine (neck), degenerative arthritis of the lumbar spine, degenerative arthritis of the right knee, degenerative arthritis of the left knee and  asbestosis has been received.  

2.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

3.  In an August 2007 decision, the Board denied a claim for service connection for tinnitus because new and material evidence had not been received.

4.  Evidence associated with the claims file since the August 2007 denial of the claim for service connection for tinnitus includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

5.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.

6.  The Veteran has credibly asserted that he began experiencing tinnitus during service, and that it has continued to the present.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issues of whether new and material evidence to reopen the claims for service connection for degenerative arthritis of the cervical spine (neck), degenerative arthritis of the lumbar spine, degenerative arthritis of the right knee, degenerative arthritis of the left knee and asbestosis has been received, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The August 2007 decision in which the Board denied service connection for tinnitus is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2013); 38 C.F.R. 20.1100 (2013).

3.  As pertinent evidence received since the August 2007 denial is new and material, the criteria for reopening the claim for service connection for tinnitus are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative on the record at a hearing.  38 C.F.R. § 20.204.

In April 2014, the Veteran testified at a Board hearing over which the undersigned Veterans Law Judge presided.  At the hearing, the Veteran indicated that he wished to withdraw from appellate consideration the issues of whether new and material evidence to reopen the claims for service connection for degenerative arthritis of the cervical spine (neck), degenerative arthritis of the lumbar spine, degenerative arthritis of the right knee, degenerative arthritis of the left knee and asbestosis has been received.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.  

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the request to reopen and underlying claim for service connection for tinnitus, the Board finds that all notification and development action needed to fairly adjudicate these claims have been accomplished.

III.  Request to Reopen Claim for Service Connection for Tinnitus

Under legal authority in effect in currently and at the time of the prior denial, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.  §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The RO initially denied the Veteran's claim for service connection for tinnitus in a March 1997 rating decision because the evidence did not show that tinnitus was incurred in or aggravated in service.  The RO again denied the claim in January 1998 and November 2001 rating decisions.  The Veteran appealed the November 2001 decision to the Board, which denied the Veteran's claim in a December 2002 decision.  Subsequently, the Veteran filed a claim to reopen, which was denied by the RO in a March 2004 rating decision.  The Veteran again appealed this determination to the Board, which denied the claim in an August 2007 decision because new and material evidence to reopen the claim had not been received. 
  
As the Chairman did not order reconsideration of the Board's decision, and no other exception to finality is applicable, the Board's August 2007 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claim for service connection in September 2009.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Among the pertinent evidence added to the claims file since August 2007 Board decision are additional VA treatment records and the April 2014 Board hearing testimony.  In his statements of record and hearing testimony, the Veteran reiterated that his current tinnitus was due to acoustic trauma in service and reported continuing symptomatology since service.  VA treatment records show a current diagnosis of tinnitus.  Again, during the course of receiving treatment, the Veteran reported a longstanding history of tinnitus that began during his Navy service in the late 1950s.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for tinnitus.  The Board finds that the evidence is "new" in that it was not before Board at the time of the August 2007 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran's tinnitus may be related to service.  The new evidence includes the Veteran's competent lay statements of pertinent symptomatology.  Thus, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus, and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for tinnitus are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection for Tinnitus, on the Merits

The Veteran contends that he is entitled to service connection for tinnitus.  He avers that his current tinnitus is related to acoustic trauma in service.  In this regard, he asserts that he experienced acoustic trauma while stationed on board ship in the Navy due to firing heavy guns and loud cannons.  He also indicated that he worked with the engineering officer, which required him to go into the very noisy fire and engine rooms to obtain records.  He stated that he did not wear hearing protection while in service.  He has also reported that he continued to experience ringing in his ears since his period of service with the Navy.  

As noted above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic diseases become manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Although tinnitus is not a chronic disease, listed in section 3.309(a), that is subject to service connection based upon a showing of continuity of symptomatology (see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), as explained below, lay assertions as to the existence, and continuity of symptoms, of tinnitus, or ringing in the ears, is considered competent evidence of such.  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.

The Veteran's service treatment records reflect no complaint or diagnosis of tinnitus during service.  The Board notes that he was treated for otitis media of the left ear in April 1965 and his November 1965 separation examination noted the presence of serum (ear wax) in his ears, with no difficulties at the time of examination.  The Board reiterates, however, that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Post service treatment records showed that the Veteran was afforded a VA examination in August 1995.  At that time, the Veteran reported constant tinnitus.  Follow up VA treatment records continued to show complaint of tinnitus, but do not provide any sort of etiological opinion.  Again, as noted above, a September 2009 VA treatment record showed that the Veteran reported a longstanding history of bilateral tinnitus that began during his service in the Navy.  The assessment was tinnitus.  

The Board also notes that the Veteran is competent to report the events that occurred in service, as well as the onset and nature of his tinnitus symptoms.  See, e.g. Layno v. Brown, 6 Vet. App. 465 (1994).  In the instant case, the Veteran has asserted that this ringing in his ears began in service and has continued ever since that time.  Service personnel records document that the Veteran was stationed on the USS Braine, which was a destroyer, while in the Navy and his military occupational specialty (MOS) was seaman.  While in the Army, the Veteran's MOS was supply specialist with the 3rd Armor company.  However, he has indicated that the tinnitus was already present from his time in the Navy.  The Board therefore concedes that the Veteran's allegations of in-service noise exposure are credible and consistent with the circumstances of his military service.

Turning to the questions of present disability and the relationship between the disability and in-service injury (here, noise exposure), the Board finds that there is sufficient persuasive evidence of record to establish the presence of tinnitus and likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).  

In this case, the Board finds that, on the question of current disability, current VA treatment records have indicated that the Veteran does suffer from tinnitus.  In turn, the primary question is whether his tinnitus began in service.

Regarding the Veteran's assertions of experiencing tinnitus during and since service, the Board notes again that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  Moreover, tinnitus-or, ringing in the ears-is a rare type of disability that may be established on the basis of lay evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Veteran is competent to state that his tinnitus began during service, and that he has continued to experience tinnitus since service to the present.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and continuity of symptoms since service are credible.  As noted above, the Veteran has confirmed in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  He has consistently stated that he experienced tinnitus during service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  Moreover, the Board observes that the Veteran first reported tinnitus at the August 1995 VA examination.  However, he did not have a claim pending at that time.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Veteran's initial report of tinnitus was not made in the interest of bias or monetary gain, which also lends support to his credibility.  

In sum, the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of tinnitus since his discharge from active duty service, and the Board finds no reason to question the veracity of such statements. See Charles, 16 Vet. App. 370; Hayes, 5 Vet. App. at 69-70.  These statements, when viewed in relation to the Veteran's significant noise exposure in service, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  Cf. 38 C.F.R. § 3.303(b); Walker, supra..

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.



Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.


ORDER

The appeal pertaining to the issues of whether new and material evidence to reopen the claims for service connection for degenerative arthritis of the cervical spine (neck), degenerative arthritis of the lumbar spine, degenerative arthritis of the right knee, degenerative arthritis of the left knee and asbestosis has been received, is dismissed.

As new and material evidence to reopen the claim for service connection for tinnitus has been received, the request to reopen is granted.

Service connection for tinnitus is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


